                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                  Case No. 10-cr-134-pp
      v.

TODD DIMOFF,

                  Defendant.
______________________________________________________________________________

  ORDER DENYING DEFENDANT’S LETTER MOTION FOR MODIFICATION
                      OF RESTITUTION (DKT. NO. 99)
______________________________________________________________________________

      On July 13, 2010, the grand jury indicted the defendant and three others

on charges of conspiracy to commit mail fraud. Dkt. No. 1. On November 1,

2011, the defendant signed a plea agreement admitting the second charge of

mail fraud. Dkt. No. 35. The defendant agreed to pay the restitution ordered by

the court and acknowledged his understanding that restitution was mandatory.

Id. at ¶27. Judge Charles N. Clevert, Jr. accepted the defendant’s guilty plea on

November 24, 2010. Dkt. No. 37.

      On March 25, 2011, Judge Clevert sentenced the defendant; as part of

that sentence, he ordered the defendant to pay $227,153 in restitution, subject

to any modifications the parties requested within forty-five days of the date of

judgment. Dkt. Nos. 51, 52 at 5. On June 24, 2011, the defendant filed a

motion to modify the restitution. Dkt. No. 61. He argued that the $227,153

amount reflected the total “economic harm of the scheme to defraud,” but that

did not knowingly join the scheme until “well after it began” and only in

relation to one car dealership. Id. at 1. He asserted that the harm foreseeable to


                                        1
him was only $39,984. Id. at 1-2. The government agreed. Dkt. No. 70.

Accordingly, on July 22, 2011, Judge Clevert issued an amended judgment

reflecting that the defendant owed $39,984 in restitution. Dkt. No. 74.

      On March 19, 2021, the court received a letter from the defendant. Dkt.

No. 99. It states, “I am seeking a Modification of Restitution. I have attached a

settlement agreement between Acuity, A Mutual Insurance Company and

myself. I have been working very hard over the past ten years to pay off the

restitution. My goal moving forward is to work on a pardon.” Id.

      The defendant attached to his letter a “General Release of Claims”

between himself and Acuity, in which Acuity agreed to release the defendant

from claims in exchange for a lump sum payment of $6,500. Id. at 2.

      The government filed a response, explaining that Judge Clevert had

ordered the defendant to pay the restitution jointly and severally with his co-

defendant, Reza Dembowski. Dkt. No. 100 at 1. The restitution was due Don

Jacobs Toyota ($1,298) and Acuity Insurance ($38,686). Id. So, as the

government noted, the defendant’s letter amounted to a motion asking the

court to deem satisfied his restitution debt to Acuity. Id. The government stated

that it had learned from the Clerk of Court that the defendant had “most

recently” paid $1,800.77 to be applied to the restitution, which would result in

Don Jacobs Toyota being paid in full. Id. at 2. The government indicated that

normally it would oppose any effort to reduce a lawful restitution order, but it

stated that in this case, it was taking no position given the defendant’s long

history of payments and his efforts to reach settlement with Acuity. Id. The

government conceded that the situation was complicated by the fact that the

restitution is joint and several with the co-defendant, and made a suggestion

as to how the court could address that if it were inclined to grant the


                                        2
defendant’s request. Id. The government also provided the court with legal

authority emphasizing the very limited ability of federal courts to modify

sentences once imposed. Id. at 2-3.

      The government attached to its response the defendant’s history of

payments toward the restitution, showing that between July of 2011 and

March of 2021, the defendant had paid $27,948.62 in increments of anywhere

from $100 to $1,000. Dkt. No. 100-1. The defendant started making payments

at $100 a month, but by 2012 frequently was able to increase the payments to

$200 or $300; starting in 2016, he consistently began to make payments of

$250 per month. While there were times when he missed a month or two, it

appears that the defendant would make up those payments and frequently

would pay in excess of the monthly payment. Id.

      The court agrees with the government that the defendant has made

impressive efforts to pay the restitution over the past decade and commends

the defendant for that. But there is no authority allowing a court to modify a

restitution order or to “deem” it “satisfied.” Section 3582(c) of Title 18 states

that a court may not modify a term of imprisonment once it has been imposed

except under a few very specific circumstances, none of which apply here—the

defendant is not seeking compassionate release under §3582(c)(1) and the

defendant has not argued that the sentencing guidelines have been lowered

since his sentence was imposed. 18 U.S.C. §3582(c)(2).

      At least seven circuits have held that a private settlement between a

criminal defendant and his victim does not preclude the district court from

imposing restitution for the underlying crime. See United States v. Cloud, 872

F.2d 846, 854 (9th Cir. 1989) (“We therefore conclude that, despite the

existence of settlement agreements among the parties, the district court was


                                          3
authorized by the [Victim Witness Protection Act] to order [the defendant] to

pay restitution . . . .”); United States v. Hairston, 888 F.2d 1349, 1355 (11th

Cir. 1989) (declining to find that dismissal with prejudice of the victim’s civil

lawsuit in state court precluded federal criminal restitution, holding that

“[r]estitution is not a civil matter; it is a criminal penalty meant to have strong

deterrent and rehabilitative effect.”); United States v. Vetter, 895 F.2d 456, 459

(8th Cir. 1990) (agreeing with the Ninth Circuit’s conclusion in Cloud that

because victims did not have an independent enforceable right to receive

restitution, victims could not waive such a right via a settlement agreement);

United States v. Sheinbaum, 136 F.3d 443, 448 (5th Cir. 1998) (“That the

victim has agreed in a civil proceeding that it has been compensated fully does

not prevent a district court from pursuing the rehabilitative and retributive

functions of the criminal law served by restitution.”); United States v. Parsons,

141 F.3d. 386, 393 (1st Cir. 1998) (“[T]his court has already held that a release

by the victim does not preclude or cap restitution of losses as part of criminal

sentencing in a case where there is no double recovery” (citing United States v.

Savoie, 985 F.2d 612, 619 (1st Cir. 1993)); United States v. Gallant, 537 F.2d

1202, 1250 (10th Cir. 2008) (finding that a private settlement cannot abrogate

the language of the Mandatory Victim Restitution Act); United States v. May,

500 F. App’x 458, 462 (6th Cir. 2012) (“‘[a] private settlement between a

criminal wrongdoer and his victim releasing the wrongdoer from further

liability does not preclude a district court from imposing a restitution order for

the same underlying wrong” (quoting United States v. Bearden, 274 F.3d 1031,

1041 (6th Cir. 2001)).

      In United States v. Pappas, 409 F.3d 828 (7th Cir. 2005), the Seventh

Circuit considered a circumstance in which the defendant acknowledged the


                                         4
amount of restitution in the plea agreement, but argued at sentencing that he

had entered into a civil settlement agreement with the victim in which the

victim would release him from further civil liability in exchange for a lower

amount. The district court imposed the restitution, minus the lower amount

the defendant had paid to the victim under the terms of the settlement

agreement, and the defendant appealed. Id. at 829.

      The Seventh Circuit concluded that because the defendant had

contractually obligated himself to pay the full amount of restitution in the plea

agreement, the defendant had waived any challenge to the district court’s

imposition of restitution in that amount. Id. at 830. The court stated,

“[a]lthough they may not have anticipated the civil settlement when entering

into the plea agreement, both Pappas and the government assumed the risk of

future changes in circumstances when they bound themselves in exchange for

certain benefits.” Id.

      The settlement agreement between the defendant and Acuity may well

resolve any civil liability between the defendant and Acuity. In other words, if

Acuity ever were to try to recover the unpaid balance of the $38,686 from the

defendant, the settlement agreement could thwart such an attempt. But the

cases cited above, and the statutory restriction on sentence modification, mean

that the settlement agreement cannot resolve the question of whether the

defendant owes further restitution under Judge Clevert’s July 22, 2011

amended judgment, or under the Mandatory Victim Protection Act. The

defendant should receive credit against the restitution balance for any lump

sum payment he makes. As to whether the U.S. Attorney’s Office expends any

further effort to collect the balance of the restitution, that is up to the U.S.

Attorney’s Office. But the court cannot grant the defendant’s motion to modify


                                          5
his sentence, despite the fact that it is clear he has tried very hard to pay it

down and despite the fact that Acuity has agreed that in exchange for a lump

sum payment, it will not seek to collect any further funds from him.

      The court DENIES the defendant’s letter motion to modify restitution.

Dkt. No. 99.

      Dated in Milwaukee, Wisconsin this 28th day of May, 2021.

                                       BY THE COURT:


                                       ____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         6
